Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 27, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano,
  162500(13)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  JOSEPH SABOL,                                                                                                        Justices
            Plaintiff-Appellant,
                                                                    MSC: 162500
  v                                                                 COA: 354036
                                                                    Marquette CC: 19-057832-AA
  MARQUETTE CHAMBER OF COMMERCE,
             Defendant-Appellee.
  ________________________________________/

      On order of the Chief Justice, the motion of plaintiff-appellant to waive fees is
  GRANTED. Fees are waived in this case only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 27, 2021

                                                                               Clerk